Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group II, claims 14-20, in the reply filed on 9/3/21 is acknowledged.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 14-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 20160266677 A1 (LIU; Yingming et al.) in view of US 20130141687 A1 (Wang; Yewen) and Kohei MIZUNO et al., "A black body absorber from vertically aligned single-walled carbon nanotubes", PNAS, April 14, 2009, pages 6044 - 6047, Vol. 106, No. 15.

    PNG
    media_image1.png
    240
    603
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    612
    664
    media_image2.png
    Greyscale


Per claim 14, Liu teaches a display device [figure1] comprising: a first substrate [02] including: a switching element [see paragraph 0046] and a pixel electrode electrically connected to the switching element [see paragraph 0025 and 0046]; and a second substrate opposite to the first substrate [01] and including a black matrix [07,05,03].  Liu lacks the black matrix including: a carbon black; and an array of vertically aligned carbon nanotubes. However, Wang teaches a black matrix formed with black carbon to reduce costs.  See Wang’s abstract.  Mizuno teaches vertically aligned carbon nanotubes is a material absorbs all incident light.     
15. The display dev ice of claim 14. wherein the array of vertically aligned carbon nanotubes includes: SD-200315-KND24a base layer; and a plurality of carbon nanotubes spaced apart from one another on the base layer.  Therefore, prior to the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to combine both Wang and Mizuno with Liu.
	Per claim 16, Liu in view of Wang and Mizuno teaches the display device of claim 15, wherein each of the plurality of carbon nanotubes includes: an end in contact with a surface of the base layer; and another end disposed in a direction perpendicular to the surface of the base layer [see Mizuno’s figure 2, the carbon nanotubes are grown on a wafer].  
Per claim 17, Liu in view of Wang and Mizuno teaches the display device of claim 15, wherein the base layer includes one of a glass substrate, a silicon wafer, and a metal layer [a wafer is used].  
Per claim 18, Liu in view of Wang and Mizuno teaches the display device of claim 15, wherein the array of vertically aligned carbon nanotubes is in a form of flakes [see Mizuno’s figure 2C].  	


Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES A DUDEK whose telephone number is (571)272-2290.  The examiner can normally be reached on Monday-Thursday 6:30-4:30 MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edward Glick can be reached on 571-272-2490.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JAMES A DUDEK/Primary Examiner, Art Unit 2871